 

IN THE UNlTED STATES DlSTRlCT COURT
FOR THE NORTl-IERN DISTR_ICT OF OHIO

EASTERN DIVISION
JAl\/IIE L. KING, ) CASE NO.: 1116 CV 2558
)
Plaintiff, )
)
v. ) IUDGE DONALD C. NUGENT
)
MANSFIELD CORRECT]ONAL )
lNSTITUTION, et al. , )
) MEMORANDUM OPlNION
D€f€ndallf$- ) M
)

This matter is before the Court on Defendant’s Motions for Summary Judgment. (ECl-`
#30). Plaintiff filed an Opposition to the Motion (ECF #32), Defendant filed a Reply brief in
support its motion. (ECF #3 7). After careful consideration of the issues and a full review of the
filings and all relevant authority, Defendant’s Motion for Summary Judgment is, hereby,

GRANTED in Part and DENIED in part.

 

 

 

PROCEDURAL HISTORY

Prior to filing her Complaint, Ms. King filed a Charge of Discrirnination with the EEOC
Complaint, and she received a notice of right to sue in July of 2016. She filed her Complaint in
October of 201 6, naming the Mansfield Correctiona] Institution and the Ohio Department of
Rehabilitation and Corrections as Defendants. (ECF #l). The Complaint alleges that Ms. King
was subject to gender discrimination in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. §ZOOOe, et seq. (“Title VII”), by way of unwelcome sexual harassment and
groping/touching by Mr. Ross;l unwelcome, offensive, and unsolicited comments of a sexual
nature by Lt. Bise; an inadequate response to these behaviors by the lnstitution; and a hostile
work environment created by the lnstitution’s failure to address a general pattern and practice of
sexual harassment and inappropriate sexual relationships between supervisors and subordinates at
the lnstitution, as Well as retaliatory comments and actions from coworkers. The Complaint also
sets forth a claim for retaliation, alleging that because of her complaint against Mr. Ross, Ms.
King was denied overtime opportunities; denied a request for shift change', subjected to
dangerous conditions because her coworkers intentionally failed to timely respond to “man-
down” calls and other requests for assistance; subjected to ridicule, and hostile and/or offensive

comments which went unpunished at the Institution.

 

l

At the time of the alleged harassment, Mr. Ross was a probationary Lt. in the role of shift
supervisor. He was later demoted back to being a correction officer. ln order to avoid any
confusion that may arise from his changing titles, the Court will refer to him throughout
simply as “Mr. Ross.”

_2_

 

 

Mz

Ms. King began working as a Corrections Officer (“CO”) for the Ohio Department of
Rehabilitation and Correction, Mansfield Correctional Institution (“ManCI” or “the lnstitution) in
August of 2014. ManCI is a mixed-security prison in Mansfield, Ohio, which houses
approximately 2600 inmates, and employs approximately 600 staff members The Institution has
in effect several policies and procedures governing employee behavior including an Anti-
Discrimination policy, a Sexual Harassment policy, a Response to Workplace Violence policy,
and Standards of Employee Conduct with attendance and disciplinary regulations There is also
an lncident Reporting and Notification policy. (King Depo. at 43-58; Tobin Decl. at 9). Ms.
King bid on and was assigned to third shift, which ran from 10:00 prn to 6:00 arn. She and her
husband both worked at ManCI on the same shift. (King. Depo. at 72-73). Ms. King was
subject to involuntary overtime, and could request overtime, subject to demand and seniority
preferences (King Depo. at 76-77).

ln her Complaint, Ms. King alleges two specific instances of direct sexual discrimination

by co-workers,3 and alleges that the lnstitution fostered a general attitude of gender based hostility

 

7

ln accordance with the applicable standards on a motion for summary judgment, genuine
questions of material fact relevant to each motion for summary judgment have been
resolved in favor of the non-moving party. The facts are taken from the undisputed
portions of the parties’ recitation of facts, those facts asserted in the Complaint which are
not contradicted by the evidence, and from the uncontested witness statements contained
within the deposition transcripts submitted in connection with the summary judgment
briefings.

3

ln her briefing and in her deposition, Ms. King also references a third example of alleged
discrimination resulting from her encounters with a Lt. Hamm. Ms. King alleges that Lt.
Hamrn made inappropriate comments to her on five or six occasions in November of 2014,
and rubbed her arm a few times (King Depo. at 80-86). He would complain about his

_3_

 

 

and harassment sufficient to create a hostile work environment The allegations of direct gender
discrimination or harassment involved a single encounter with Billy Ross when he was acting as
her shift supervisor on December 24, 20]4, and a series of what Ms. King deems to be
inappropriate comments made to her during an encounter with Lt. Bice.

The incident with Mr. Ross occurred on the overnight shift of December 28-29, 2014.
According to Plaintiff, Mr. Ross was assigned as the shift supervisor that night He asked her to
let him into her secured area around ll:00 p.m. (King Depo. at 99). He logged into the log
book, but told her not to list him in the computer as being in the area with her. (King Depo. at
100). They began talking and, Plaintiff alleges that he “started talking about places in the
institution that he could get a blow job,” and that they “could get away with doing that in control
center 2 because there was no carneras.” (King Depo. at 100-101). She told him she was married
and didn’t appreciate what he was saying and he responded that it was ok because he had the

same name as her husband so she “wouldn’t get his name confused.” (King Depo. at 101).

 

wife; told her he wished he had a girl like her; and would get in her personal space. (King
Depo. at 82-83). When Ms. King complained about his behavior to her supervisor, her
supervisor reported the issue to Captain Gilbert, who questioned her about the incidents and
told her he would take care of it (King Depo. at 85). Following Captain Gilbert’s
intervention, Lt. Hamm never again said or did anything that Ms. King deemed harassing
(King Depo. at 86). Ms. King does not allege that Lt. Hamm’s behavior was pervasive, or
that it affected her ability to perform her job, and she does not refer to any of these
allegations in her Complaint. She also does not allege that the Institution mishandled the
situation or otherwise did anything in connection with this incident for which they could be
liable. To the contrary, she admits that her superiors took her complaint seriously,
addressed it directly with Lt. Hamm, and that their intervention immediately solved the
problem. Even if the lnstitution had not immediately and effectively handled the Ms.
King’s issues with Lt. Hamm, these incidents were not mentioned in the Complaint and
therefore are not part one of the direct harassment claims addressed by this lawsuit lf
relevant at all, these interactions might may be considered as part of the general atmosphere
or environment that allegedly created a hostile work environment

_4_

 

 

 

 

Whenever anyone walked by the room, he would turn the lights off to hide from them. He also
talked about a list of employees he wanted to sleep with. After a few hours the Captain on the
shift called to have Ms. King let him in and Mr. Ross said she “should have told him that [she]
couldn’t answer the door because l was in there naked with him.” (King Depo. at 102). After
the Captain left the area, Mr. Ross said he should go because he didn’t want anyone to know he
was there. l-le asked her to unlock the doors for him to leave but then told her repeatedly that
they did not open and she would have to come over there. When she went to the door and pushed
on it, it was open. He laughed and said “l know.” At that point he grabbed her, “pushed [her]
against the wall, holding [her] there, and he tried to kiss [her].” (King Depo. at 102). She turned
so he got only the side of her face. (King Depo. at 102). She pushed him and told him “not to
ever f"“**ing touch [her] again.” Before he left he said, “l’ll be back.” (King Depo. at 103).

The same night he called her twice while still at work saying he could not stop drinking
about her and he would see her later. (King Depo. at 103-104). He also emailed several times,
once about work, and other times to leave flirty messages such as “hopefiilly you don’t make the
freeze list, but at least you top my list,” and “so, would I make your list?” (King Depo. at ]04-
105). Ms. King did not respond to the non-work related comments and emails. (King Depo. at
104). He also called from his car on his way horne telling her to have “sweet drearns,” that “he
couldn’t stop thinking about [her],” and that the next night he would try to keep [other oHicers]
out “because he wanted to finish what he started.” (King Depo. at 105). The communications
made her nervous enough to ask her union officer if someone could come and sit with her for part
of her shift, and to ask another officer to walk her out to her car in case Mr. Ross might be

waiting for her outside. (King Depo. at 105).

 

 

She told her union officer what happened that night before she left, and called Lt. Lisa
Booth on her way horne to tell her what had happened, as well. (King Depo. at 106-108). When
she arrived home she told her husband, and called the Warden’s office to let him know. (King
Depo. at 109-110). The Deputy Warden told her to file an incident report and asked if she was ok
to work that night Ms. King said she would be fine to work as long as she didn’t have to deal
with Mr. Ross, and the Deputy Warden said he would put Mr. Ross on a different shift
irnmediately. (King Depo. at l l l-l 12). Mr. Ross was not at the institution the next night when
Ms. King went into work. (King. Depo. at 112). When she arrived, both Lt. Booth and Captain
Gilbert came to talk with her and had her sign a no-contact order as between her Mr. Ross (King
Depo. at 118, 121 ). They told her he would now be on second shift, and they took her to the
clinic to be checked out (King Depo. at llS). Ms. King’s husband, and Mr. Ross also had no-
contact orders (King Depo. at 121, 128). Mr. Ross was disciplined with a five day suspension
and was demoted. (King Depo. at 199-200). They never worked together again, and Mr. Ross
never tried to contact her again. (King Depo. at 135, 158). Ms. King indicated she was satisfied
with ManCl’s immediate handling of the incident, and had no concerns with the investigation of
the incident, or the conclusions reached by the ManCI following the investigation (King Depo.
at 132, l4l, 144, 152).

ln late February, Ms. King sought and obtained an ex parted civil protection order which
prevented Mr. Ross from being in the same workplace as Ms. King. She provided it to ManCI,
and Mr. Ross was sent home immediately after. (King Depo. At 185-186). Mr. Ross was not
allowed back to the institution until after a full hearing on the protection order took place. (King

Depo. At 186, 198). Following the full hearing, the order allowed Mr. Ross to come back to

_5-

 

 

 

work at the institution, but prevented him from being in the building when Ms. King was there,
and required that he be escorted to and from his car every day. (King Depo. At 197). Generally,
the order was upheld. There were three instances when M_r. Ross and Ms. King were on site at
the same time, however, twice due to mistakes in overtime scheduling that resulted in
overlapping shifts (King Depo. at 158-159). One of those times when Ms. King passed Mr.
Ross he called her “a stupid lying bitch.” (King Depo. at 159). On May lst, 2015, Ms. King was
informed a few hours into her shift that Mr. Ross was on the grounds She never saw him, and he
had been switched to a post that ensured they would not be around each other, and the Captain on
duty asked Ms. King if she was okay working under those circumstances The alternative was
that she would be sent home. She agreed to stay and work, and completed her shift Without
incident (King Depo. At 229-232). The Captain told her she needed to file an incident report
because a violation of the protective order was a situation that needed to be addressed, and she
did so. (King Depo. At 233).

Ms. King complained that she felt she was not being given overtime opportunities because
the people who scheduled overtime were friends of Mr. Ross and because Mr. Ross was not
allowed to be on the grounds if she was working. Any overtime she was offered, except on her
days off would overlap with Mr. Ross’ regular schedule because he was scheduled to be at work
during parts of both first and second shifts (King Depo. At 240-242). When overtime
opportunities came up, she believed that she should be allowed to take them whether or not they
overlapped with Mr. Ross’ shifts and, in those cases, he should be sent horne to comply with the
protective order. (King Depo. At 23 8-242). She filed incident reports noting that she believed

other officers were being offered overtime even though she should have had gotten the offer

-7-

 

 

 

based on the union guidelines (Def. Ex. 44, 45). These allegations were disproved during an
ensuing investigation (Def. Ex. 50, 5]). Ms. King admitted that the information leading her to
this conclusion was not based on first hand knowledge, and she did not pursue her overtime
concerns through the union protocol, however. (King Depo. At 232; Def. Ex. 45, 47).

When she returned to work after the incident report was filed, Ms. King was subject to
harassment from co-workers during shift changes Ms. King claims that people started called her
“a snitching-ass bitch,” “a liar,” and “an inmate f***er.” (King Depo. At 187, 192). She says
she was spit on by multiple people, had things thrown at her, and had her lunch thrown on the
floor and urinated on. (King Depo. At 187-189. 195). She reported some of the incidents to her
supervisors and other superiors who told her file incident reports as required by the lncident
Reporting Policy, but she did not file incident reports on each event (King Depo. At 188-190,
194). A co-worker admitted to her that he had seen a copy of the Ross incident report and had
copied it and circulated it among other workers (King Depo. at 162-165). Ms. King reported
this incident to the investigator, and that co-worker was disciplined with a five day suspension
(King Depo. at 165).

Ms. King also testified that she had heard rumors that she was going to be targeted for
write ups, and that someone was going to pay inmates to harm her. She has no evidence that any
of these rumors were true, and none of the alleged threats ever materialized (King Depo. At 203-
206, 212). She told her supervisors who told her to make official reports of the issue, but she did

not file any reports at the time. (King Depo. At 206-208). 4

 

4

She did later include these claims in an incident report filed about her alleged sexual
harassment by Lt. Bise.

_g_

 

 

 

 

Following the Ross incident, Ms. King began calling off work when she felt she could not
face the name calling and other harassing behaviors she was experiencing at work. The days she
called off coincided with her husband’s days off. Eventually, in May of 201 5, the institution
required her to begin submitting physician’s verifications for sick time. (King Depo. At 243-
244). Around the same time, Ms. King was put on a performance improvement plan. (King
Depo. At 244). Following the Ross incident, Ms. King also received her mid-probationary
review. (King Depo. at 146). She received good reviews except for a “did not meet standard” on
attendance purportedly because she had been sent horne sick on two different occasions
Although she admits that she was sick, she says she only went home because her supervisors told
her to go. She believes that this was included on her review because the reviewer Was a friend of
Mr. Ross and wanted to include something negative because she reported Mr. Ross for sexual
harassment but she never reported this suspicion to anyone at the institution. (King Depo. at
146-149). There is no evidence or allegation that this statement on her review had any negative
ramification on her employment or employment conditions (King Depo. at 170).

On or about March 16, 2015, Ms. King was approached by Lt. Bise, a supervisor. He
talked to her about his sexual relations with his wife and told her that when he had sex with his
wife, he was going to be thinking of her. (Def. Ex. 30). Ms. King filed an incident report about
this conversation and the institute promptly issued a no-contact order between Ms. King and Lt.
Bice, assigned an investigator, and provided Ms. King with a number for the employee assistance
program. Ms. King never worked with Lt. Bice again after that night (King Depo. At 212).
However, she claims that following her reporting of this incident the investigator told her she

needed to stop filing incident reports, was rude, and treated her as if she was not telling the truth.

_9_

 

 

 

(King Depo. At 216-217).

Also in March Ms. King reported that she had been told by other corrections officers that
some people at the institution were threatening not to help her if she ever issued a “man down”
alert (King Depo. At 222). She believes that one time when she issued a “man down” because
the inmates were refusing to return to their cells, a supervisor was intentionally slow to respond.
(King Depo. At 222-223). She was told by other correction officers that they saw him check his
watch, stop and talk to people, and walk slowly when responding, though she did not witness this
herself. (King Depo. At 223-225). She did not file an incident report about this specific incident,
but did mention in her report on Lt. Bice that she had been told to watch her back and that other

officers may be out to get her. (King Depo. At 226-227; Def. Exhibit 30).

STANDARD OF REVIEW

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue” rests
with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings depositions answers to interrogatories and admissions on file,

together with affidavits, if any,’ which it believes demonstrates the absence of a

genuine issue of material fact

_10_

 

 

 

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted). A fact is “material” only
if its resolution will affect the outcome of the lawsuit Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Deterrnination of whether a factual issue is “genuine” requires consideration of
the applicable evidentiary standards The court will view the summary judgment motion in the
light most favorable to the party opposing the motion Matsushila Elec. Ina’us. C0. v. Zem‘th
Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party Who bears the burden of proof at trial
does not establish an essential element of their case Tolton v. American Biod))ne, Inc., 48 F.3d
93 7, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere existence of
a scintilla of evidence in support of the plaintiffs position will be insufficient; there must be
evidence on which the jury could reasonably find for the plaintiff.” Copeland v. Machulis, 57
F.3d 476, 479 (6th Cir. 1995) (citing Anderson, 477 U.S. at 252). Moreover, if the evidence
presented is “merely colorable” and not “significantly probative,” the court may decide the legal
issue and grant summary judgment Anderson, 477 U.S. at 249-50 (citations omitted). In most
civil cases involving summary judgment the court must decide “whether reasonable jurors could
find by a preponderance of the evidence that the [non-moving party] is entitled to a verdict.” Ia’.
at 252. However, if the non-moving party faces a heightened burden of proof, such as clear and
convincing evidence, it must show that it can produce evidence which, if believed, will meet the
higher standard. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6"‘ Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the non-
mover. The non-moving party may not simply rely on its pleadings, but must “produce evidence

that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep ’t of

_1]_

 

 

 

 

Transp., 53 F.Sd 146, 149 (6"` Cir. 1995). Evidence may be presented by citing to particular
parts of the record, including depositions documents, electronically stored information, affidavits
or declarations stipulations (including those made for purposes of the motion only), admissions
interrogatory answers, or other materials Fed. R. Civ. P. 56(c). ln lieu of presenting evidence,
Fed. R. Civ. P. 56(c) also allows that a party may show that the opposing party’s evidence does
“not establish the presence of a genuine dispute” or that the adverse party “cannot produce
admissible evidence to support the fact.”

According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly address
another party’s assertion of fact as required by Rule 56(0), the court may:

(1) give an opportunity to properly support or address the fact;
(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials - including the facts
considered undisputed - show that the movant is entitled to it; or

(4) issue any other appropriate order

Though parties must produce evidence in support of and in opposition to a motion for
summary judgment not all types of evidence are permissible The Sixth Circuit has concurred
with the Ninth Circuit that “‘it is well settled that only admissible evidence may be considered by
the trial court in ruling on a motion for summary judgment.”’ Wiley v. Unitea' States, 20 F.3d
222, 225-26 (6th Cir. 1994) (quoting Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181
(9th Cir. 1988)). F ederal Rule of Civil Procedure 56(c) also has certain, more specific
requirements

[Rule 56(e)] requires that aHidavits used for summary judgment purposes be made

_12_

 

 

 

on the basis of personal knowledge, set forth admissible evidence, and show that

the affiant is competent to testify. Rule 56(c) further requires the party to attach

sworn or certified copies to all documents referred to in the affidavit Furthermore,

hearsay evidence cannot be considered on a motion for summary judgment
Wiley, 20 F.3d at 225-26 (citations omitted). However, evidence not meeting this standard may
be considered by the district court unless the opposing party affirmatively raises the issue of the
defect lf the opposing party:

fails to object before the district court to the affidavits or evidentiary materials

submitted by the other party in support of its position on summary judgment any

objections to the district court’s consideration of such materials are deemed to

have been waived, and [the Sixth Circuit] will review such objections Only to

avoid a gross miscarriage of justice.

Id. at 226 (citations omitted).

As a general matter, the district judge considering a motion for summary judgment is to
examine “[o]nly disputes over facts that might affect the outcome of the suit under governing
law.” Anderson, 477 U.S. at 248. The court will not consider non-material facts, nor will it weigh
material evidence to determine the truth of the matter. Id. at 249. The judge’s sole function is to
determine whether there is a genuine factual issue for trial; this does not exist unless “there is
sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party.” Id.

ln sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Anderson, 477 U.S. at 250.

_13_

 

 

ANALYSIS

Gender discrimination and retaliation claims can be established in one of two ways, either
by direct evidence of discrimination or by the burden shifting framework established by the
United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-803
(1973). ln the absence of direct evidence, a Plaintiff may establish a prima facie case of
discrimination or retaliation through circumstantial evidence Upshaw v. F ord Molor Co., 576
F.3d 576, 584 (6th Cir. 2009). lf a prima facie case of discrimination or retaliation is established,
the burden then shifts to the Defendants to articulate a “legitimate, non-discriminatory reason”
for the employer’s decisions McDonnel Douglas Corp., 411 U.S. at 802. lf the Defendant is
able to articulate such a reason, the burden shifts back to the Plaintiff to prove by a
preponderance of the evidence that the Defendant’s explanation is pretextual Id at 803-804.
“The ultimate burden of persuading the trier of fact that the defendant intentionally discriminated
or retaliated against the plaintiff remains at all times with the plaintiff.” Texas Dep ’t of Cmty.

Ajj‘airs v. Burdr'ne, 450 U.S. 248, 253 (1981).

I. Sexual Harassment/Gender Based Hostile Work Environment

ln order to prove the existence of a hostile work environment on the basis gender, Ms.
King is required to show that: (1) she is a member of a protected class; (2) she was subjected to
harassment either through words or actions, based on her gender; (3) the harassment had the
effect of unreasonably interfering with her work performance and creating an objectively
intimidating hostile or offensive work environment; and, (4) there exists some basis for liability

on the part of the employer. Grace v. USCAR, 521 F.3d 655, 678 (6th Cir. 2008). The standards

-14_

 

 

 

for liability differ depending on whether the alleged harassment is perpetrated by a co-worker, or
by a supervisor. Newfon v. Ohio Dept ’ ofRehab. & Correction ~ Toledo Corr. lnst., 496 Fed.
Appx. 558, 563 (6th Cir. 2012). lf the harassment is coming from a supervisor, an employer is
vicariously liable for the creation of a hostile work environment Id. See also, Vance v. Ball Stale
Um`v., 570 U.S. 421 _. 424 (2013). A “supervisor,” for these purposes is “an individual who
serves in a supervisory position and exercises significant control over plaintiffs hiring, firing or
conditions of employment.” Id. lf the harassment is corning from a co-worker, then the
“employer is liable if it knew or should have known of the charged sexual harassment and failed
to implement prompt and appropriate corrective action.” Newton, 496 Fed. Appx. At 563.

a) The Ross lncident

At the time of the incident, Mr. Ross was a probationary lieutenant acting as a shift
supervisor, and he had no authority to effect changes on any correction officer’s employment
status or terms of employment (Tobin Decl. 1[ 11, ECF #30-4). Plaintiff does not contest this
fact and though she does not explicitly concede that Mr. Ross should be categorized as a co-
worker, she agrees that in order to recover, she must prove that ManCl “knew or should have
known of the harassment and failed to take immediate and appropriate corrective action.” (ECF
#32 at 19). Thus, the parties agree that in this instance, the Court should apply the legal standard
applicable when the alleged harassment comes from a co-worker.

Defendants do not dispute that Mr. Ross harassed Ms. King based on her gender, or that
she is a member of a protected class They make an attempt to argue that the harassment was not
severe or pervasive enough to unreasonably interfere with her work performance or to create an

objectively intimidating hostile or offensive work environment and that there exists no basis for

_15_

 

 

 

liability on the part of the employer. There is no question that Ms. King has presented sufficient
evidence to create a genuine issue of material fact as to whether Mr. Ross’ harassment was both
subjectively and objectively offensive enough to create an intimidating hostile or offensive work
environment She has presented evidence to support her contention that the harassment she
suffered at Mr. Ross’ hands was severe, physically threatening, and humiliating, and that it went
far beyond an “offensive utterance, ” teasing or other sporadic incidence of incivility or abusive
language See, Oncale v. Sundowner Ojfshore Services, Inc., 523 U.S. 75, 81 (1998); Faragher v.
Cizy ofBoca Raton, 524 U.S. 775, 788 (1998); Williams v. Gen. Motors Corp., 187 F.3d 553,
560-561 (6“‘ Cir. 1999). The question then becomes, is there sufficient basis to impose liability
against ManCl for Mr. Ross’ alleged actions

As stated above, ManCl is liable for Mr. Ross’ harassing behavior if it “knew or should
have known of the charged sexual harassment and failed to implement prompt and appropriate
corrective action.” Newlon, 496 Fed. Appx. At 563. There is no dispute that Ms. King promptly
notified the institution after the incident of harassment occurred. There is also no dispute that
ManCI immediately took action on the allegation immediately upon receiving notice of the
incident the Deputy Warden told her to file an incident report and put Mr. Ross on a different
shift immediately. (King Depo. at 111-112). Both Lt. Booth and Captain Gilbert came to talk
with her and had her sign a no-contact order as between her Mr. Ross (King Depo. at 1 18, 121 ).
They told her he would now be on second shift so that they would not have to see each other, and
they took her to the clinic to be checked out (King Depo. at 118). Ms. King’s husband, and Mr.
Ross also had no-contact orders (King Depo. at 121, 128). Mr. Ross was disciplined with a five

day suspension and was demoted. (King Depo. at 199-200). They never worked together again,

_16_

 

 

 

 

and Mr. Ross never tried to contact her again (King Depo. at 135, 158). Ms. King indicated she
was satisfied with ManCI’s immediate handling of the incident and had no concerns with the
investigation of the incident or the conclusions reached by the ManCl following the
investigation (King Depo. at 132, 141, 144, 152).

Almost two months later, Ms. King sought and obtained an ex parte civil protection order
which prevented Mr. Ross from being in the same workplace as Ms. King. She provided the
order to ManCI, and Mr. Ross was sent horne immediately. (King Depo. At 185-186). Mr. Ross
was not allowed back to the institution until after a full hearing on the protection order took
place. (King Depo. At 186, 198). Following the full hearing, the order was amended to allow
Mr. Ross to come back to work at the institution, as long as he was not in the building When Ms.
King was there. The Order also required that he be escorted to and from his car every day. (King
Depo. At 197). ManCl cooperated in enforcing the order. There is absolutely no evidence to
suggest that ManCI failed to take prompt and appropriate action to address the incident and to
prevent future instances of harassment by Mr. Ross

Ms. King contends that ManCI’s response was not adequate, in large part because there
were three instances, following the issuance of the Order, when Mr. Ross and Ms. King were on
site at the same time. These instances were due to mistakes and miscommunications, were
quickly corrected, and never resulted in any interaction between Mr. Ross and Ms. King. (King
Depo. at 158-159). When an employer takes action to address known sexual harassment it can
only be liable if “its response manifests indifference or unreasonableness in light of the facts the
employer knew or should have known.” Hawkins v. Anheuser-Busch, Inc., 517 F.3d 321 , 338 (6"‘

Cir. 2008). Ms. King has offered no evidence to suggest that ManCI’s response to her complaint

_17-

 

 

manifested indifference or unreasonableness Further, an employer’s response is generally
considered adequate “if it is reasonably calculated to end the harassment.” ]d. at 338. ManCl
took action calculated to ensure that she would not have to work with, nor even encounter, Mr.
Ross at work in the fiiture, and those actions were successful She admits that she never had to
work with him again; he never tried to contact her again; and, that ManCI’s investigation
conclusions and handling of the event were appropriate She has, therefore, failed to present
sufficient evidence to support her claim against ManCl for the harassment perpetrated by Mr.
Ross

b) The Bice lncident

For the same reasons that applied to Mr. Ross, Mr. Bice, as a probationary lieutenant is
to be considered a co-worker and not a supervisor for purposes of determining ManCI’s liability
for his alleged harassment of Ms. King. As with Mr. Ross, Defendants do not dispute that Mr.
Bice harassed Ms. King based on her gender, or that she is a member of a protected class. They
do, however, argue that the harassment was not severe or pervasive enough to unreasonably
interfere with her work performance or to create an objectively intimidating hostile or offensive
work environment and that there exists no basis for liability on the part of the employer.

In the case of Mr. Bice, Ms. King complained of a single incident when he talked to her
about his sexual relations with his wife and told her that when he had sex with his wife, he was
going to be thinking of her. (Def. Ex. 30). There is no allegation of physical contact Ms. King
filed an incident report about this conversation and the institute promptly issued a no-contact
order between Ms. King and Lt. Bice, assigned an investigator, and provided Ms. King with a

number for the employee assistance program. Ms. King never worked with Lt. Bice again after

_18_

 

 

that night (King Depo. At 212).

Even if this encounter, when coupled with her experiences with Mr. Ross and Mr.
I-lamm,5 could be considered sufficiently severe or pervasive to constitute a violation of Title VII,
the evidence shows that ManCI took immediate action to address the issue and prevent future
contact between Ms. King and Mr. Bice. This corrective action was calculated to end the
harassment and, indeed, was effective in that regard. Ms. King admits that she never worked
with Mr. Bice again after she filed her complaint (King Depo. at 212). Ms. King has offered no
evidence to suggest that ManCI’s response to her complaint manifested indifference or
unreasonableness or that it did not appropriately and effectively address the problem. She has
therefore, failed to establish that there is sufficient evidence to support her claim against ManCI

for the harassment perpetrated by Mr. Bice.

l]. Official Retaliation
Section 2000e-3(a) of Title VII of the United States Code prohibits retaliation against an
employee “because [she] has opposed any practice made an unlawful employment practice. .. or

because [she] has made a charge, testified, assisted, or participated in any manner in an

 

5

As set forth in more detail above, the encounter with Lt. Hamm was not included in Ms.
King’s Complaint. Further, unlike with the other two incidents there is no allegation that
Lt. Hamm said anything overtly sexual to Ms. King or made any sexual advances toward
her. She alleges that Lt. Hamm made inappropriate comments by complaining about his
wife; told her he wished he had a girl like her; and would get in her personal space. (King
Depo. at 82-83). Even if this behavior could be viewed as sexual harassment ManCl took
immediate action as soon as Ms. King complained about the encounter. Without even
waiting for requiring her to file a formal incident report a supervisor confi‘onted Lt. Hamm
about the behavior, and Ms. King never had an issue with him again

-19_

 

 

investigation proceeding, or hearing under this subchapter.” To establish a prima facie case of
retaliation a plaintiff must show that: (1) she engaged in protected activity; (2) her exercise of her
civil rights was known by the defendants (3) the defendants thereafter took an employment
action that was materially adverse to her; and, (4) there was a causal connection between the
protected activity and the adverse employment action See. Burlington v. Northern & Sante Fe
Railroad Co. v. While_. 548 U.S. 53, 67-70 (2006); Abbott v. Crown Mo!or Co.. 348 F.3d 53 7, 542
(6th Cir. 2003). The parties both accept that Ms. King engaged in protected activity, that was
known by the Defendant when she reported being sexually harassed. Plaintiff claims that she was
then subjected to materially adverse employment actions by way of denial of overtime
opportunities denial of shift preferences and constructive discharge

Lost overtime opportunities can amount to an adverse employment action when the lost
opportunities were “both relatively regular in their occurrence and significant in their monetary
impact.” Gates-Lacy v. Cleveland Dep ’I of Pub. Safery, Case No. 1:09CV2593, 2011 U.S. Dist.
Lexis 105791 at 15-16, fn 2. (N.D. Ohio Sept. 19 2011). Ms. King made two formal complaints
about denial of overtime, and has asserted that she has been subject to other lost opportunities
because any overtime shift she could work would overlap with Mr. Ross’ schedule and conflict
with the terms of the Civil Protection Order in place to separate the two. Although ManCI
investigated the two formal complaints and found them to be unsubstantiated, this Court is not
bound by those investigative findings At best they create an issue of fact as to whether Ms.
King was entitled to the overtime sought without regard to the implementation of the Civil
Protection Order, The Defendants have not produced any evidence that would categorically

disprove Ms. King’s assertion that she was being denied overtime opportunities as a result of the

_20_

 

 

correction action put in place following her reporting of Mr. Ross’ harassment She, on the other
hand, has provided at least some evidence that would allow a jury to infer that the lack of
overtime opportunity was to be a relatively regular occurrence, and that it would have a
significant monetary impact on her. The direct retaliation claim based on lost overtime
opportunity, therefore, cannot be determined without a trial.

ln contrast neither party has presented any legal support for the idea that the denial of
a shift bid equates to a materially adverse employment action Ms. King had originally asked to
be placed on third shift She was allowed to remain on third shift following the incident while
Mr. Ross was required to change his usual shift to avoid overlap. When Ms. King later sought to
switch to second shift that request was denied because it would place her and Mr. Ross in the
facility during the same times, in violation of the Civil Protection Order she had requested The
denial did not affect her duties and responsibilities nor did it affect her pay, her promotion
schedule, or any other material benefits of the job. The denial of her shift change request
therefore, carmot be the basis for a claim of retaliation against ManCl.

The facts Plaintiff has alleged in support of her claim that ManCI created a hostile work
environment that led to her constructive discharge are conflated with her claim that she suffered a
hostile work environment due to co-worker harassment and retaliation She points to no specific
actions by management or by the institution itself, aside from the alleged denial of overtime
opportunities that could support a claim of direct retaliation The only event she cites aside from
her treatment by co-workers which will be addressed separately below, is when Warden Lazaoff
allegedly told her that “if she could not work with Ross in the prison she should find another job.”

(ECF #32 at 29). This comment was not given as an ultimatum to Ms. King, rather, in response

_21_

 

 

 

to her indication that she thought Mr. Ross should be fired or transferred from ManCl. The
Warden had already ensured that Mr. Ross would not be working with Ms. King, nor even
working in the building at the same time as Ms. King. Her insistence that she could not bear to
come to work because she saw Mr. Ross in passing, one time, when a scheduling mis-
communication caused a temporary violation of the protective order, even though she did not have
to work with him or interact with him in any Way, led the Warden to make this statement
ManCI’s refusal to fire or transfer Mr. Ross, when other corrective action had been taken to
address the type of harassment at issue in this case and prevent any future opportunity for such
encounters, is not, as a matter of law, sufficient to create conditions so intolerable that a

reasonable person would have felt compelled to resign.6

HI. Co-worker Retaliation

ln order to establish a prima facie case against an employer for co-worker retaliation, an
employee must establish that (l) the co-worker’s retaliatory conduct is sufficiently severe so as to
dissuade a reasonable worker from making or supporting a charge of discrimination; (2)
supervisors or members of management have actual or constructive knowledge of the co-worker’s

retaliatory behavior; and, (3) supervisors or members of management have condoned, tolerated,

 

6

The Complaint outlines other actions taken against Ms. King including the institution of a
performance plan/leave restrictions and a comment on her review relating to missed time at
work. None of these actions are addressed in her brief in opposition to summary judgment
We will, therefore, treat these as abandoned issues. ln any event, none would rise to the
level of an adverse employment action Further, Defendant has provided non-retaliatory
justifications for each action, and Plaintiff has made no attempt to show that these
justifications amount to pretext.

_22_

 

 

or encouraged the acts of retaliation or have responded to the plaintiffs complaints so
inadequately that the response manifests indifference or unreasonableness under the
circumstances Hawkens, 517 F.3d at 347; Burlinglon N. & Santa Fe Raz'lway Co. v. White, 548
U.S. 53 (2006).

Ms. King has presented sufficient evidence to create a material issue of fact as to
whether the treatment she received from her co-workers after having reported Mr. Ross’
harassment was sufficiently severe so as to dissuade a reasonable Worker from making a charge of
discrimination Being taunted, cursed at, spit upon, and suffering other potentially humiliating
and dangerous acts of alleged retribution could certainly be found by a jury to be sufficiently
severe to satisfy the first prong of her claim. There is also ample evidence that she reported these
events to her supervisors or other members of management at the institution Finally, Ms. King
has presented at least some evidence that could be construed as showing an actionable degree of
indifference or unreasonableness in the way management addressed these alleged acts of
retaliation and harassment She has testified that ManCl did not take these allegations seriously,
did not follow up or do anything to curb the behavior, and that certain managers told her to stop
filing complaints, and treated her as if she were lying. Defendant contends that it always told her
to file incident reports when she complained of harassment and retaliation; that it fully
investigated every report she filed; and, that it acted on those that had merit. There is, then, a
genuine issue of material dispute as to the facts underlying this claim, which cannot be resolved

without trial.

_23_

 

 

C()NCLUSI ON
F or the reasons set forth above__ the Defendant"s Motion for Summary Judgment (ECF #3 0) is
hereby GRANTED in part and DENIED in part. Defendant is entitled to summary judgment on
Count One of the Complaint (Title V ll se.\l discrimination). Plaintiff s claims for co-worker
retaliation and for direct retaliation contained in Count ll of the Complaint, shall proceed to trial.
The direct retaliation claim shall be limited to the claim based on the alleged adverse action of lost
or limited overtime opportunities Tria] remains set for April 29, 201 9 at 8:30 a.m. IT lS SO

ORDERED.

Mr@.m

rude D<m@rd C. inung
United States District . udge

Date: 7 20 q

 

 

 

